         Case 1:20-cr-00188-JSR Document 197 Filed 02/26/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

                                                               Crim. Action No. 1:20-cr-00188
UNITED STATES OF AMERICA
                                                               NOTICE OF MOTION
v.

HAMID AKHAVAN and RUBEN WEIGAND



       PLEASE TAKE NOTICE that upon the accompanying Joint Motion to Quash Defendant

Hamid Akhavan’s Trial Subpoenas and in the Alternative to Allow Testifmony by Video, dated

February 25, 2021, and the exhibits annexed thereto, non-parties Bank of America, N.A.,

Michael Farrell, and Rosemary Stack will move this Court, before the Honorable Jed S. Rakoff,

United States District Judge for the Southern District of New York, at the Daniel Patrick

Moynihan United States Courthouse, 500 Pearl Street, New York, New York, for an Order

granting Bank of America, N.A., Mr. Farrell, and Ms. Stack’s joint motion to quash Defendant

Hamid Akhavan’s subpoenas to testify or, in the alternative, to modify the subpoenas to allow

for live video testimony.

       PLEASE TAKE FURTHER NOTICE THAT that any opposition to this Motion shall be

served and filed by February 26, 2021 in accordance with the February 24, 2021 teleconference

among the Court, movants, and Defendant Hamid Akhavan.

       PLEASE TAKE FURTHER NOTICE THAT that any reply in further support of this

motion shall be served and filed by February 28, 2021 in accordance with the February 24, 2021

teleconference among the Court, movants, and Defendant Hamid Akhavan.
        Case 1:20-cr-00188-JSR Document 197 Filed 02/26/21 Page 2 of 2




Dated: February 25, 2021            Respectfully submitted,

                                     /s/ Justin Goodyear
                                    Justin Goodyear
                                    WILMER CUTLER PICKERING HALE AND
                                    DORR LLP
                                    250 Greenwich Street
                                    New York, NY 10007
                                    Tel: (212) 230-8800
                                    Fax: (212) 230-8888
                                    Justin.Goodyear@wilmerhale.com


                                    Michael J. Leotta
                                    Brian C. Smith
                                    WILMER CUTLER PICKERING HALE AND
                                    DORR LLP
                                    1875 Pennsylvania Avenue, N.W.
                                    Washington, DC 20006
                                    Tel: (202) 663-6000
                                    Fax: (202) 663-6363
                                    Michael.Leotta@wilmerhale.com
                                    Brian.Smith@wilmerhale.com

                                    Attorneys for Non-Parties Bank of America, N.A.,
                                    Michael Farrell, and Rosemary Stack
